REQUESTED BY: Dear Senator Goodrich:
You have requested the opinion of this office as to whether section 30-2814, R.R.S. 1943, requires the trustee of a marital trust to inform other possible heirs of the trust property, when the spouse makes a valid gift of all or part of that trust property to one of these heirs. Your letter indicates that you were contemplating proposed legislation in regard to the confidentiality of such a gift.
Section 30-2814, R.R.S. 1943, provides only that the trustee shall keep the beneficiaries of a trust reasonably informed of the trust and its administration. Generally, the spouse is the sole beneficiary of a marital trust and while the children of the grantor and spouse may be beneficiaries of a second trust known as a family trust, they would not be beneficiaries under the marital trust. Therefore, if the spouse exercises an authorized power of appointment under the marital trust and thereby makes a gift of the principal and interest to one of these children, there is no requirement under section 30-2814, R.R.S. 1943, that the trustee notify anyone other than the beneficiary of the marital trust of its present status. The spouse of course being the sole beneficiary of this trust would already be aware of the transfer.
While there may be provisions within a particular trust instrument that would require such disclosure to be made, there is no statutory requirement under section 30-2814, R.R.S.   1943, that would prohibit maintaining the confidentiality of such a gift.